DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the figure(s) 3-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11- 22 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Rule (US 2012/0203089)



          In regards to claim 11, Rule discloses a device for recognizing, measuring and dosing at least one exogenous substance into an endogenous liquid, comprising: (fig(s) 1, 24-27; para(s) 0042, 0048, 0049)

          a means for suction of an endogenous liquid containing at least one exogenous substance; (para(s) 0050, 0083-0085)

          a collector for the endogenous liquid; (para 0059)

          a spectrometer configured to acquire and analyze the collected endogenous liquid; (para 0070-0072, 0094, 0138-0160; 2010 fig. 20, ‘spectroscopic analyzer’)

          a processor containing a database comprising spectra relating to at least one exogenous substance and configured to compare spectrum or spectra acquired by the spectrometer and the spectrum or spectra in the database; (416 fig. 4, ‘algorithm processor’; para(s) 0161-0216

          at least one pump for controlled introduction of at least one exogenous substance into the endogenous liquid, as a function of the result of the spectral comparison. (para(s) 0238-0249; fig(s) 5-6, ‘show pumps’) 


          In regards to claim 12, Rule discloses a device according to claim 1, (see claim rejection 1) wherein the spectrometer is a Raman or infrared spectrometer.  (para(s) 0070, 0072, 0191; 2010 fig. 20, ‘spectroscopic analyzer’; fig. 23, ‘spectral database’)


          In regards to claim 13, Rule discloses a device according to claim 1 (see claim rejection 1) further comprising a display of a measurement of, a dose of, a nature of at least one exogenous substance contained in the endogenous liquid.  fig(s) 1-3, 3A, 24-27; para(s) 0042, 0048, 0049)


          In regards to claim 14, Rule discloses a device according to claim 1 (see claim rejection 1) wherein the pump if configured to provide a variable and controlled rate of introduction of the exogenous substance. (fig. 27, para(s) 0238-0249; fig(s) 5-6, ‘show pumps’) 
 

          In regards to claim 15, Rule discloses a device according to claim 1 (see claim rejection 1) wherein the pump is controlled by the spectrometer.  (405, 412, 416 fig. 4, ‘fluid system’, ‘processor’, ‘fluid source’; fig(s) 5-6, ‘systems with pumps’; 2010 fig. 20, ‘spectroscopic analyzer’)


          In regards to claim 16, Rule discloses a device according to claim 1 (see claim rejection 1) further comprising a device configured to vary the temperature of the exogenous substance.  (para 0154)


          In regards to claim 17, Rule discloses a device according to claim 1 (see claim rejection 1) wherein the pump enables monitoring over time and/or in terms of amount of the exogenous substance.  (fig. 27; para(s) 0238-0249; fig(s) 5-6, ‘show pumps’) 
 


          In regards to claim 18, Rule discloses a device according to claim 1 (see claim rejection 1) wherein the stored spectra are correlated to variations in temperature and/or to variations in acidity of the endogenous liquid. (para(s) 0174-0175) 


          In regards to claim 19, Rule discloses a device according to claim 1 (see claim rejection 1) further comprising a centrifuge for centrifuging the endogenous liquid. (para(s) 0059, 0068, 0094, 0135; 550 fig. 5, ‘centrifuge’)

          In regards to claim 20, Rule discloses a device according to claim 1 (see claim rejection 1) further comprising additional pumps for controlled introduction of an exogenous substance, at least one of which is mounted on a carrier structure and each being connected to the processor.  (518, 568 fig. 5 infusion pump and saline bag 520; para 0120 ‘teaches flow of saline by the infusion pump 518, or the 3rd pump 568’)

          In regards to claim 21, Rule discloses a device according to claim 1 (see claim rejection 1) wherein the exogenous liquid comprises at least one antibiotic. (para 0240, ‘recites antibiotics’) 


          In regards to claim 22, Rule discloses a process for modifying the composition of an endogenous liquid by an exogenous substance comprising: (fig(s) 1, 24-27; para(s) 0042, 0048, 0049; fig(s) 21-23)
 

          sucking an endogenous liquid from a mammal into a device; (para(s) 0050, 0083-0085)

          collecting the liquid; (para 0059)

          analyzing the liquid using spectrometry to obtain a spectra relating to at least one measured exogenous substance; (para 0070-0072, 0094, 0138-0160; 2010 fig. 20, ‘spectroscopic analyzer’)

          comparing the obtained spectra to at least one stored spectrum with at least one reference spectrum of an element of the endogenous liquid; (416 fig. 4, ‘algorithm processor’; para(s) 0161-0216)


          introducing at least one exogenous substance in a rate-controlled manner into the endogenous liquid emerging from the device, as a function of the result of the spectral comparison. (para(s) 0238-0249; fig(s) 5-6, ‘show pumps’) 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852